Title: From James Madison to Edmund Randolph, [20] May 1783
From: Madison, James
To: Randolph, Edmund



My dear Sir
Philada. [20] May 1783
Your favor of the 9th. inst: was duly brought by yesterday’s Mail. My impatience is great to know the reception given to the propositions of Congress, by the Assembly. I foresaw some of the topics which are employed against them, & I dread their effect from the eloquent mouths which will probably enforce them; but I do not despair. Unless those who oppose the plan, can substitute some other equally consistent with public justice & honor, and more conformable to the doctrines of the Confederation, all those who love justice and aim at the public good will be ad[v]ocates for the plan. The greatest danger is to be apprehended from the difficulty of making the latter class sensible of the impracticability or incompetency of any plan short of the one recommended; the arguments necessary for that purpose being drawn from a general survey of the fœderal system, and not from the interior polity of the States singly.
The letter from the Delegation by the last post to the Govr. apprised the legislature thro’ him that negociations for a Treaty of Commerce with G. B. might be expected soon to take place and that if any instructions should be deemed proper no time ought to be lost in giving the subject a legislative discussion. For my own part I wish sincerely that the commercial interests of Virginia were thoroughly investigated & the final sense of the State expressed to its representatives in Congress.
The power of forming Treaties of Commerce with foreign nations is among the most delicate with which Congs. are intrusted, and ought to be exercised with all possible circumspection. Whilst an influence might be expected from them on the event or duration of the war, the public interest required that they should be invited with all the respectable nations of Europe, and that nice calculations of their tendency should be dismissed. The attainment of the object of the war has happily reversed our situation and we ought no longer to enslave ourselves to the policy of the moment. The State of this Country in relation to the Countries of Europe it ought to be observed, will be continually changing, and regulations adapted to its commercial & general interests at present, may hereafter be directly opposed to them. The general policy of America is at present pointed at the encouragement of Agriculture, and the importation of the objects of consumption. The wid[er] therefore our ports be opened and the more extensive the privileges of all competitors in our Commerce, the more likely we shall be to buy at cheap & sell at profitable rat[es.] But in proportion as our lands become settled, and spare hands for manufactures & navigation multiply, it may become our policy to favor those objects by peculiar privileges, bestowed on our own Citizens; or at least to introduce regulations inconsistent with foreign engagements suited to the present state of things.
The relative situation of the different States in this respect is another motive to circumspection. The variance of their policy & interests in the article of commerce strikes the first view, and it may with great truth be noted that as far as any concessions may be stipulated in favor of foreign nations they will cheifly be at the expence of those States which will share least in the compensations obtained for them. If for example, restrictions be laid on the Legislative rights of the States to prohibit, to regulate or to tax as they please their imports & exports, & to give such preferences as they please to the persons or vessels employed in them, it is evident that such restrictions will be most felt by those States whi[ch] have the greatest interest in exports & imports. If on the other side the Citizens of the U.S. should in return for such a stipulation be [ob]l[ig]ed to navigate & carry, in forbidden channels, is it not equally evident [that] the benefit must fall to the share of those States which export & consume least, and abound most in resources of ships & seamen.
Nor should it be overlooked that as uniform regulations of the Commerce of the different States, will so differently affect their different interests, such regulations must be a strong temptation to measures in the aggrieved States which may first involve the whole confederacy in controversies with foreign nations, and then in contests with one another. I may safely suggest also to your ear, that a variety of circumstances make it proper to recollect that permanent engagements entered into by the Confederacy with foreign powers, may survive the Confederacy itself; that a question must then arise how far such engagements formed by the States in their fœderal character are binding on each of them separately, and that they may become pretexts for quarrels with particular States, very inconvenient for the latter, or for a general intrusion into American disputes. On the other hand candor suggests that foreign connections, if founded on principles equally corresponding with the policy & interests of the several States might be a new bond to the fœderal compact.
Upon these considerations I think it would be advisable to form all our commercial Treaties in future with great deliberation, to limit their duration to moderate periods, & to restrain our Ministers from acceding finally to them till they shall have previously transmitted them in the terms adjusted, for the revision & express sanction of Congress. In a Treaty of Commerce with G. B. it may be the policy of Virga. in particular to reserve her right as unfettered as possible over her own commerce. The monopoly which formerly tyrannized over it, has left wounds which are not yet healed, & the numerous d[eb]ts due from the people, & which by the provisional articles they are immediately liable for, may possibly be made instruments for reestablishing their dependence. It cannot therefore be for the interest of the State to preclude it from any regulations which experience may recommend for its thorough emancipation. It is possible that experience may never recommend an exercise of this right, nor do my own sentiments favor in general, any restrictions or preferences in matters of commerce, but those who succeed us will have an equal claim to judge for themselves and will have further lights to direct their judgments. Nor ought the example of old & intelligent nations to be too far or too hastily condemned by an infant & inexperienced one. That of G. B. is in the science of commerce particularly worthy of our attention: And did she not originally redeem the management of her Commerce from the monopoly of the Hanse towns by peculiar exemptions to her own subjects? did she not dispossess the Dutch by a like policy? and does she not still make a preference of her own Vessels & her own mariners the basis of her maritime power? If Holland has followed a different system the reason is plain. Her object is not to exclude rivals from her own navigation but to insinuate herself into that of other nations.
The leading objects in the proposed Treaty with G. B. are 1. a direct commerce with the W. Indies. 2. the carrying trade between the different parts of her dominions. 3. a like trade between these & other parts of the world. In return for these objects we have nothing to offer of which we could well deprive her, but to secure to her subjects an entire equality of privileges with our own Citizens. With regard to the 1. object it may be observed, that both the temper & the interest of the nation leave us little ground to apprehend an exclusion from it. The French have so much the advantage of them from the facility of raising food as well as the other produce of their Islands, that the English will be under the necessity of admitting supplies from the U.S. into their Islands, and they surely will prefer paying for them in commodities to paying for them in cash. With regard to the 2 & 3 objects it may be observed that altho’ they present great advantages, they present them only to those States which abound in maritime resources. Lastly with regard to the concession to be made on the part of the U.S. [it] may be observed that it will affect cheifly, if not solely, those States which will share least in the advantages purchased by it. So striking indeed does this contrast appear that it may with certainty be inferred that If G. B. were negociating a Treaty with the former States only, she would reject a mutual communication of the privileges of natives, nor is it clear that her apprehensions on this side, will not yet lead her to reject such a stipulation with the whole.
If this subject should be taken up by the Legislature, I hope that altho’ not a member, your attention & aid will be given to it. If it sh. not be taken up publickly, I wish for your own private sentiments & those of the most intelligent members which you may be able to collect.
We have no European intelligence. Sr. G. Carlton in a letter to [Gel.] W. avows the same sentiments as were expressed in the conference relative [to the] negroes, but repeats his caution agst. their being understood as the national construction of the Treaty.
I send you herewith three more copies of the pamphlet of Congress which I have procured since my last. If Majr. Moore & Mr. F. Strother sd. be in the Assembly, I beg the favor of you to present one with my compliments to each of them. The third you will dispose of as you may think best.
In reviewing the freedom of some of the remarks which I have hazarded above, I am almost induced to recall them till I can cover them with [cyph]er. As there is little danger attending the mail at present, and your own [discretion?] will take care of such as may be improper to be reverberated to this place, I shall upon the whole let them stand.
